Citation Nr: 1215747	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-26 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for cerebrovascular accident (CVA), claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The RO appears to indicate that the Veteran is unrepresented.  However, during the course of the appeal, in July 2011, a VA Form 21-22 Appointment of Veterans Service Organization as Claimant's Representative was submitted.  While the accredited representative does not appear to have been copied on a subsequently issued supplemental statement of the case, the file was reviewed by the service organization in September 2011.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required. 


FINDINGS OF FACT

1.  In November 2011 written correspondence, the Veteran expressed that he wished to withdraw his appeal in the matter of entitlement to service connection for PTSD.

2.  Competent medical evidence reasonably shows the Veteran's status post CVA is related to his service-connected diabetes mellitus.



CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal in the matter of entitlement to service connection for PTSD, the Board does not have jurisdiction to consider such matter.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for establishing entitlement to service connection for status post CVA, secondary to service connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011)..


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD - dismissal:

Given the Veteran's expressed intent to withdraw the appeal seeking entitlement to service connection for PTSD, there is no reason to belabor the impact of the Veterans Claims Assistance Act of 2000 (VCAA) in this matter.

In November 2011, the Veteran requested to withdraw his appeal seeking entitlement to service connection for PTSD.  Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511 is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202, the Board may dismiss any appeal which fails to allege error of fact or law in the matter before the Board.  Under 38 C.F.R. § 20.204, an appellant may withdraw an appeal at any time prior to the issuance of a final Board decision on the matter.

The Veteran has withdrawn his appeal in the matter of entitlement to service connection for PTSD.  Accordingly, there is no allegation of error of fact or law in this matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Regarding the Veteran's status post CVA claim, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

Analysis

The Veteran here contends that his status post CVA is attributable to his service-connected diabetes mellitus.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en  banc).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair  preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The first requirement for secondary service connection is evidence of a current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In this case, post-service treatment records dated from April 2002 to April 2011 show treatment for status post CVA.  Accordingly, the current disability requirement has been satisfied. 

The next requirement for secondary service connection is evidence of a service-connected disability.  See Wallin, 11 Vet. App. at 512.  To this end, the Board notes that the Veteran is service-connected for diabetes mellitus.  Therefore, this requirement is likewise met. 

The third and final requirement for secondary service connection is medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin, 11 Vet. App. at 512.  In this regard, the Veteran's treating VA physician, indicated in March 2008 statement that the status post CVA was a complication of his service-connected diabetes mellitus.  Furthermore, the Veteran underwent a VA examination in conjunction with his claim in April 2010.  The VA examiner, who reviewed the file in its entirety, and examined/interviewed the Veteran, found that the Veteran's status post CVA was most likely related to the service-connected diabetes; and hypertension.  While the examiner indicated that he was unable to establish to what degree the CVA was related to diabetes and/or hypertension without resorting to speculation, the Board finds that the evidence reasonably shows the CVA is a complication of his service-connected diabetes mellitus and therefore the benefit of the doubt is afforded the Veteran's claim.  

In conclusion, as explained above, all criteria pertinent to a secondary service connection claim have been met.  The benefit sought on appeal is accordingly allowed.  


ORDER

As the Board has no jurisdiction in such matter, the appeal seeking service connection for PTSD is dismissed without prejudice.

Entitlement to service connection for status post CVA is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim of service connection for hypertension.

The Board notes that service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  In addition, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The medical evidence of record shows that the Veteran has current hypertension. The Board finds, however, that the record lacks an adequate opinion addressing the question of secondary service connection for such disability.  The evidence of record shows that the claimed disability may be secondary to his service-connected diabetes mellitus.

On April 2010 general VA examination, the examiner documented that there was no kidney disease.  He noted "hypertension with no evidence of cardiac disease"; and found that the hypertension was not caused by the diabetes.

The Board finds the opinion does not adequately address (in light of Allen v. Brown, 7 Vet. App. 439, 448 (1995)) whether the Veteran's hypertension is aggravated by his service-connected diabetes mellitus, type 2.  Therefore, a VA examination to secure a further medical advisory opinion is necessary.  

The Board notes that the question of direct service connection for hypertension has been adequately addressed in the record and thus no further inquiry on such matter will be sought on remand.  Similarly, the question of whether the Veteran's hypertension was caused by his diabetes mellitus has also been appropriately addressed- only the associated question of aggravation by a service-connected disability requires clarification here.

Notably, the April 2010 VA examination raised the alternate theory of secondary service connection.  The Board notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The revised version essentially provides that VA will not concede aggravation of a non service-connected disease or injury by a service- connected disease or injury unless the baseline level of severity is established by medical evidence.  The regulation further sets out the procedure for determining the extent of any aggravation.  Attention of the RO and the VA examiners is directed to these changes (and to Allen) so that the reports of the VA examination directed by the Board include the necessary information.

Finally, the record reflects that the Veteran receives ongoing VA treatment regarding this issue (and it is unclear whether or not he receives any private treatment for such disability involved in the instant claim).  As records of such treatment may contain pertinent information, they must be secured.  Notably, records of VA treatment are constructively of record.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).


Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of the complete updated (since April 2011) clinical records of any and all VAMC treatment the Veteran has received for diabetes and hypertension.  

2. The Veteran should also be asked to specify whether or not he has received private treatment for his diabetes and hypertension.  If so, he should identify the providers and submit releases for the records.  The RO should secure complete clinical pertinent records from the sources identified.  Any negative search should be noted in the record and communicated to the Veteran.

3. Thereafter, the Veteran should be afforded an examination to determine the etiology of his hypertension.  Based on a review of the record and examination of the Veteran, the examiner should provide an opinion responding to the following:

Whether it is at least as likely as not (50% or better probability) that the hypertension has been aggravated (made permanently worse beyond the natural progression of the disease) by the service-connected diabetes mellitus, type 2; if aggravation is found, the examiner must identify the baseline level of disability prior to aggravation.  This may be accomplished by review of the medical evidence.  Additionally, the Veteran's statements as to changes in the severity of his observable symptoms over time may be considered as well.
The examiner must explain the rationale for all opinions.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

4. The RO should ensure that all development sought above is completed (all questions posed are answered, with explanation of rationale), and then re-adjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


